DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Group I, claims 1-11 in the reply filed on 13 October 2022   is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0065800 A1 (McDaniel) in view of  US2016/0024360A1 (Bestaoui-Spurr).
Regarding claims 1-8 and 10,   McDaniel teaches a method for production of coated proppant comprises  coating a proppant solid by applying and curing a coating formulation in a period of less than 4 minutes to form a coated proppant ([0029], [0132] and [0140]), wherein the proppant is sand ([0122]),  the coating formulation comprises polyisocyanates such as poly-MDI ([0039] and [0056]), a curing agent such as catalysts that promotes isocyanate trimerization ([0039], [0057] and [0060]), and additives such as finely divided fumed silica ([0118] and [0192]).
McDaniel teaches that the coating components can be mixed with the proppant in an continuous mixer([0135]), which anticipates heat transfer between sand and the coating formulations,  wherein the curing temperature is within the range of 50 to 150°C ([0133], [0142]), which meets the claimed  second predetermined temperature range of claim 4, and encompasses the claimed second predetermined temperature range of claim 5, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
McDaniel teaches that the coating can be carried out near the sand source ([0142]), and the sand suitable for use is required to meet American Petroleum Institute specifications of sieve distribution([0124]). 
McDaniel does not teach the process of  washing the sand particle, drying  and cooling the particles, feeding, mixing and coating in a combined continuous mixer and conveyor unit, or spraying coating formulation onto the particle
Bestaoui-Spurr teaches that raw sand for fracturing use  is typically  subject to a washing process in order to remove fine particles from the sand and obtain an uniform size and shape meeting API specifications as frac sand ([0099] and [0102]), wherein the sand is washed with water ([0099] and [0100]),  and the washed sand is typically dried in a drum with hot air and cooled at the end of the drier ([0101]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to subject the sand of McDaniel to the washing, drying and cooling  process of Bestaoui-Spurr. The rationale to do so would have been the motivation provided by the teachings of Bestaoui-Spurr that to do so would remove fine particles and provide sand meeting API specifications as frac sand ([0099] and [0102]), which is desirable by McDaniel  ([0124]). 
Bestaoui-Spurr does not expressly discloses the drying temperature, however, one of ordinary skill in the art would expect that the drying  temperature is greater than the boiling point of water in order to evaporate water completely and dry the sand, thus a temperature of greater than 100°C, which encompasses the claimed first predetermined temperature, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Bestaoui-Spurr further teaches a process of coating the frac sand  comprises introducing sand particulate through a transport tube onto a moving conveyor;  feeding a coating solution into spray nozzle or spray bar, spraying the coating solution onto the sand particles, wherein the spray arm may be stationary or may be movable as the sand particulate move along the pathway, which meets the limitation of feeding  separately at two or more locations along the travel path;  and  moving off the sand particles of moving conveyor into  mixing blender for downhole use ( ([0090], [0092] and Figure 5)).   
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the  coating process of Bestaoui-Spurr in the method of McDaniel since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results.  In the instant case, a known technique to continuously coat sand.  See MPEP 2143 (D).
Regarding claim 9, McDaniel exemplifies a coating formulation in castor oil and cashew nut oil, both of which are liquid ([0167], Table 1).  
Regarding claim 11,  McDaniel teaches that the coating can be cured to an amount of less than about 10 wt.% of reactive ([0137]), which meets the limitation of partially cured. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766